                         THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ALVIN J. VALENCIA,

       Petitioner,

v.                                                                No. 19-cv-0886 MV-SMV
                                                                      18-cr-0448 MV

UNITED STATES OF AMERICA,

       Respondent.

                                      FINAL JUDGMENT

       Pursuant to Rule 58(a) of the Federal Rules of Civil Procedure, and consistent with the

Memorandum Opinion and Order filed contemporaneously herewith, the Court issues its separate

judgment finally disposing of this civil case.

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Alvin Valencia’s

Motion to Vacate Federal Sentence Under 28 U.S.C. § 2255 (CR Doc. 46; CV Doc. 1) is

DISMISSED with prejudice.



                                                 _________________________________
                                                 HONORABLE MARTHA VÁZQUEZ
                                                 UNITED STATES DISTRICT JUDGE
